Title: Thomas Jefferson to Joel Yancey, 7 June 1815
From: Jefferson, Thomas
To: Yancey, Joel


          Dear Sir Monticello   June 7. 15.
          I omitted among my memorandums to request you to have all the seed of the oat-grass at mr Goodman’s saved, in order to make lots near each of the Overseer’s houses. it comes a month earlier than any other grass, and is therefore valuable for ewes & lambs, calves, yearlings and poor cows.  there should also be good clover lots adjoining, independant of the large clover fields. I have enquired and got good information on the subject of clover sown in the husk. it is to be cut as usual, and laid up in hand-ricks of 3. or 4. feet high to rot to such a degree as to leave the husks separable from the stalk & from one another. whenever it rains the rick should be turned over to prevent it’s rotting too much & spoiling the seed at the bottom. when it is sufficiently rotted it must either be beaten to pieces with flails on a plank floor, or passed thro’ the threshing machine. the object is not to separate the seed from the husk, but merely to separate at their bottom, where they grow together, the numerous husks of which a single clover blossom is composed. 7. bushels of this separated husk is necessary to an acre. the time of sowing is from the middle of February to the 10th of March, and there is no better method than sowing it on snow. the 2d cutting yields more seed than the 1st & is better, because having been cut all together it starts it’s 2d growth & ripens together. every body agrees that it comes up with much more certainty when sown in the husk. I shall take timely care to procure you 6. tons of plaister which will suffice for 160. acres. in the mean tii time it will be well to ascertain whether any mill in the neighborhood will grind it for us. it adds immensely to the expence if we are to grind & barrel it below and makes the transportation higher. accept my best wishes & the assurance of my esteem and respect
          Th: Jefferson
        